

FIRST AMENDMENT TO AMENDEDAND RESTATED EMPLOYMENT AGREEMENT


        This First Amendment (this “Amendment”) is entered into as of February
20, 2020, between Entercom Communications Corp., a Pennsylvania corporation (the
“Company”), and Andrew Sutor (“Employee” or “You”) in order to amend as follows
that certain Amended and Restated Employment Agreement, effective as of August
3, 2017, between the Company and Executive (the “Employment Agreement”).


        WHEREAS, the parties agree to amend the Employment Agreement to extend
the term and alter certain terms thereof, with such amendments effective as of
January 1, 2020, unless otherwise provided below;


        NOW THEREFORE, in consideration of the mutual covenants set forth below,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
to amend the Employment Agreement as follows:


        1 Term. Section 3 of the Employment Agreement is hereby amended in its
entirety to read as follows:


“1.    Term. The initial term of this Agreement shall commence as of January 1,
2020, and continue through December 31, 2023, subject to termination or
extension as provided herein. This Agreement shall automatically renew from year
to year thereafter, unless either party gives at least sixty (60) days prior
written notice of his or its election to either terminate or to renegotiate the
terms of this Agreement at the end of the initial term or any then current
renewal term.”


        2. Compensation.


2.1. Section 2(a) and Section 2(b) of the Employment Agreement are hereby
amended to read as follows:


        “(a) For the period from January 1, 2020, to December 31, 2020, you will
be paid, on a semi-monthly basis, an annualized salary of $575,000.”

        “(b) Commencing January 1, 2021, and each January 1 thereafter, your
salary shall be increased by not less than three percent (3%) or such greater
amount as may be determined by the Company in its sole discretion.”


        3. Annual Incentive Bonus. Effective for Employee’s Annual Incentive
Bonus relating to periods from and after January 1, 2020 (i.e., specifically
excluding any Annual Incentive Bonus relating to 2019), Section 3 of the
Employment Agreement is hereby amended to strike the number “$150,000” and
replace it with “$325,000.”


        4. Future Equity Grants. Section 4 of the Employment Agreement is hereby
amended to strike the penultimate sentence which presently reads:


ETM:115037 1



--------------------------------------------------------------------------------



“Subject to your continued employment with the Company, such equity grants shall
vest as follows: 50% on the second anniversary of the date of grant and 25% on
each of the third and fourth anniversaries of the date of grant.”


         And replace it with the following:


“Subject to your continued employment with the Company, such equity grants shall
vest as determined by the Compensation Committee of the Board in its
discretion.”


  5. Signing Bonus. Promptly following the execution of this Amendment, the
Company will grant you a signing bonus of 100,000 RSUs under the Entercom Equity
Compensation Plan. These RSUs will vest: (i) 50% on January 5, 2022; (ii) 25% on
January 5, 2023; and (iii) 25% on January 5, 2024.


        6. Termination. Section 6 of the Employment Agreement is hereby amended
as follows:


         a. Subsection 6(b) is amended to delete the parenthetical “(and other
than due to disability).”


         b. The first sentence of Subsection 6(c) is amended to strike the
clause “May 15, 2021 or any May 15” and replace it with “December 31, 2023 or
any December 31.”




c. A new Subsection 6(d) is added to read as follows:


“(d) In the event of: (A) a termination of this Agreement and your employment
hereunder without Cause pursuant to Section 6(a), (B) the termination of this
Agreement where the Company has not made a Qualified Offer (or has made a
Qualified Offer which materially diminishes your rights and/or duties hereunder)
and your employment with the Company terminates as a result therefrom pursuant
to Section 6(c), or (C) a termination of this Agreement by the Company in breach
of this Agreement; then: (I) all of your then-outstanding Company stock based
rights which are subject to vesting, shall become vested, exercisable and
payable with respect to all of the equity subject thereto; and (II) all options
and similar rights shall remain exercisable with respect to such equity for up
to an additional two (2) years from the termination date, but in no event longer
than for the original term of the options.”


        7. No Other Changes to the Employment Agreement. Except as expressly
amended by this Amendment, all of the terms of the Employment Agreement shall
remain in full force and effect.


[Signature Page Follows]


ETM:115037 2



--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have entered into this Amendment as of
the date first set forth above.
             
Entercom Communications Corp.




By: /s/ David J. Field 
Name: David J. Field
Title: Chief Executive Officer
Date:  February 20, 2020


                 
Andrew P. Sutor, IV




/s/ Andrew P. Sutor, IV  
Date:  February 20, 2020










ETM:115037 3

